VAN ORSDEL, Associate Justice.
This appeal is from the decision of the Board of Patent Appeals rejecting appellant’s claims 2, 5, 6, and 9, for a device which shows a tray or table for serving refreshments, and which is so arranged that it may be hooked or clamped to the side of an automobile. *1006Claim 2 is sufficiently descriptive, as follows: “2. The combination of a flat receptacle having secured fixedly to its under surface three parallel spaeed bars, certain of them having hooked rear ends for holding the receptacle upon the edge of'a vertical support, and one of said bars secured to said under surface and having a portion spaeed therefrom, and a brace member having an eye at one end thereof hingedly connected to said spaeed portion loosely and capable of adjustment lengthwise thereof whereby the opposite end of said member may contact the said support and the eye may permit pereeptable variation of the plane of said receptacle in its position on said edge.”
Careful examination of the claims allowed convinces üs that in view of the references, appellant has received all the protection to whieh he is entitled. We do- not deem it necessary, therefore, to consider, in detail, the references cited, since, in our opinion, appellant’s rejected claims were fully anticipated.
The decision of the Board of Patent Appeals is affirmed.